DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 22 July 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to because: figures 1-3 include reference numbers 1 and 17 which refer to the same element. Additionally, unlabeled box elements, as referred to by reference numbers 1 and 17, should be provided with descriptive text labels. See 37 CFR 1.84(n).
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the "electrodes embedded within a catheter with or without a fluid filled balloon catheter", as recited in lines 7-8 of claim 1, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Specification
The disclosure is objected to because of the following informalities: in para. [0051] of the applicant's specification, reference number 200 is used to refer to both a "treatment area", see lines 1-2, and "shock waves", see line 9.  
Appropriate correction is required.
Claim Objections
Claims 1-6 are objected to because of the following informalities:  
In claim 1, line 10 recites "the targeted tissue" which is suggested to be changed to --a targeted tissue-- to provide proper antecedent basis. 
In claim 2, line 1 recites “claim 1 wherein” which is suggested to be changed to --claim 1, wherein-- for clarity. Lines 1-2 recite “the lower spine 
In claim 3, line 1 recites “claim 1 wherein” which is suggested to be changed to --claim 1, wherein-- for clarity. Lines 1-2 recite “administering a plurality of acoustic or shock waves” which is suggested to be changed to --administering a plurality of acoustic shock or acoustic waves in a pulse or wave pattern-- for consistency.
In claim 4, line 1 recites “claim 1 wherein” which is suggested to be changed to --claim 1, wherein-- for clarity. Lines 1-2 recite “the lower spine region” which is suggested to be changed to --a lower spine region-- to provide proper antecedent basis. Line 3 recites “the body” which is suggested to be changed to --a body-- to provide proper antecedent basis. Line 4 recites “the step of reducing” which is suggested to be changed to --a step of reducing-- to provide proper antecedent basis. Line 5 recites “near the areas” which is suggested to be changed to --near areas-- for clarity.
In claim 5, line 1 recites “claim 1 wherein” which is suggested to be changed to --claim 1, wherein-- for clarity. Line 2 recites “PGAD” which is suggested to be changed to --Persistent Gonad Arousal Disorder (PGAD)-- for clarity.
In claim 6, line 1 recites “claim 1 wherein” which is suggested to be changed to --claim 1, wherein-- for clarity. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 11 recites the phrase “should be” and it is unclear if the limitations following the phrase are required or optional.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warlick (2015/0224345 A1).
Regarding claim 1, in figures 5 and 13-14 Warlick discloses a method of treating a patient exhibiting pelvic pain by applying shockwaves to the lower spine, lumbar and 2 per shock wave 200 (a plurality of acoustic shock waves is emitted in a wave pattern having a low energy density less than 1.0 mJ/mm2 per shock wave directly onto the treatment area of the patient, see para. [0007] lines 8-13), the plurality of acoustic shock waves in a wave pattern being directed to a portion of a lower spine exhibiting chronic pain and inflammation (the plurality of acoustic shock waves in a wave pattern are directed to a treatment area, along the lower spine, that is exhibiting chronic pain and inflammation, the patient’s pain, which is chronic pain due to the patient’s spinal injury and the lower spine region having inflammation due to said spinal injury, see para. [0007] lines 1-6 and para. [0057] lines 1-6).
Regarding claim 2, Warlick discloses that the chronic pain and inflammation radiates from the lower spine region to connective tissue causing chronic pain in the 
Regarding claim 3, Warlick discloses that the step of administering a plurality of acoustic shock waves to the lower spine reduces chronic pain and inflammation radiating at the lower spine and further reduces chronic pain including digestive tract pain (the plurality of acoustic shock waves is administered to the lower spine to treat pain at the treatment region of the spinal cord of the user, see para. [0059] lines 11-15; the acoustic shock waves 200 being applied to reduce chronic pain and inflammation radiating at the lower spine to reduce digestive tract pain, see para. see para. [0007] lines 13-22 and para. [0053] lines 1-5).
Regarding claim 4, Warlick discloses that the chronic pain and inflammation at the lower spine region radiates causing ghost or referred pain defined as non-specific pain at connective tissue and parts of the body and wherein the method further comprises the step of reducing ghost pain by administering the plurality of acoustic shock waves to the lower spine and locations near the areas exhibiting the ghost pain (Warlick discloses that “The sensory part of the latter reaches the spinal column at certain spinal segments. Pain in any viscera is perceived as referred pain, more .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Warlick as applied to claim 1 above, and further in view of Gordon (2019/0343714 A1).
Regarding claim 5, Warlick discloses everything as claimed including the step of treating the parasympathetic nerve system with acoustic shock waves, at the treatment region along the spinal cord of the patient, will stimulate the genitals of the patient, see para. [0052] lines 1-3 and para. [0053] lines 14-19, but lacks a detailed description of the treatment being directed to treat women experiencing PGAD.

The modified Warlick device discloses that a treatment is directed to treating women experiencing PGAD (as acoustic shock waves are emitted at the perineal area along the lower spine of the patient and treat pain in the perineal area and treat a sexual arousal disorder of the woman, the acoustic shock waves would be effective in treating a woman experiencing persistent gonad arousal disorder, see paras. [0052] lines 1-9 and para. [0080] lines 6-8 of Gordon).
Claim 6 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Warlick (2015/0224345 A1).
Regarding claim 6, Warlick discloses everything as claimed including the step of treating the parasympathetic nerve system with acoustic shock waves, at the treatment region along the spinal cord of the patient, will stimulate the genitals of the patient and allow for the erection of genital tissues, see para. [0052] lines 1-3 and para. [0053] lines 14-19, but lacks a detailed description of the treatment is directed to treat patients having premature ejaculations. 
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting over claims 1 and 10-11 of copending Application No. 15/984,505, claim 7 of copending Application No. 13/874,729, claims 15, 19-20 and 24 of copending Application No. 15/131,303, claim 1 of copending Application No. 14/180,007. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect and recite additional features not present in the patent claims.
Regarding claim 1 and the broadening aspect of the application claims, the following comparison between the patent claims and the application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the application claims. 
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804. 
Copending Application claim 11
Application claim 1
1. A method of modulating glandular secretions by administering acoustic shock waves to the gland, comprises the gland to acoustic shock waves stimulating the gland to have a modulated response wherein the modulated response is one of an adjustment in hormonal release which increases low level output, decreases high level output or stabilizes erratic output; and wherein the emitted acoustic shock waves are focused or unfocused acoustic shock waves.

10. The method of claim 9 wherein the low energy soft waves have an energy density in the range of 0.01 mJ/mm.sup.2 to 0.4 mJ/mm square. 

11. The method of claim 10 wherein the low energy soft waves have an energy density in the range of 0.04 mJ/mm.sup.2 to 0.3 mJ/mm square.



Thus, it is apparent, for the broadening aspect, that copending application claim 11 includes features that are not in application claim 1, where copending application claim 11 differs slightly by reciting that the method is for stimulating “the gland” of a patient where copending application claims 10-11 recite that the waves “have an energy density in the range of 0.04 mJ/mm.sup.2 to 0.3 mJ/mm2” (where the application claim requires that “a plurality of acoustic shock or acoustic waves in a pulse or wave pattern within the targeted tissue of less than 10.0 mJ/mm2 per shock wave“ and therefore patent claim 1 has an energy density that is less than 10.0 mJ/mm2 per shock wave). Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may 
With respect to the additional features recited in application claim 1, copending application claim 11 fails to recite the inclusion of the applied waves being at “the lower spine, lumbar and sacral spine, to modulate, reduce or relieve spinal stenosis, inflammation, injury or disease” and “the plurality of acoustic shock or acoustic waves in a pulse or wave pattern should be directed to a portion of a lower spine exhibiting chronic pain and/or inflammation”.
However, it would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the step of having the user select and treat a patient at the lower spine, lumbar and sacral spine, to modulate, reduce or relieve spinal stenosis, inflammation, injury or disease as it is considered to be a matter of design consideration for the user to choose to treat a patient at the lower spine with a method which treats the body of the user with acoustic shock waves.
	Copending application claim 7, of copending Application No. 13/874,729, claims 15, 19-20 and 24, of copending Application No. 15/131,303, and claim 1, of copending Application No. 14/180,007, recite similar limitations, including the method of treating the body of a patient with low energy acoustic shock waves from an acoustic shock wave generator, and are provisionally rejected on the ground of nonstatutory double 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of Warlick et al. (7,988,648 B2), claim 1 of Warlick et al. (7,594,930 B2), claims 1 and 12 of Schaden et al. (7,544,171 B2), claims 1 and 15 of Schaden et al. (7,497,834 B2), claims 1 and 9 of Schultheiss et al. (7,537,572 B2), claims 1 and 10 of Schultheiss et al. (7,601,127 B2), claim 1 of Schultheiss et al. (7,600,343 B2), claims 1 and 21 of Schultheiss et al. (7,578,796 B2), claim 1 of Schultheiss et al. (7,507,213 B2), claim 1 of Schultheiss et al. (7,497,836 B2), claims 1 and 12 of Schultheiss et al. (7,497,835 B2), claims 1 and 28 of Schultheiss et al. (7,470,240 B2), claims 1 and 19 of Schultheiss et al. (7,841,995 B2), claims 1 and 15 of Schultheiss et al. (7,883,482 B2) and claims 1 and 11 of Schultheiss et al. (7,905,845 B2).
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect and recite additional features not present in the patent claims.
Regarding claim 1 and the broadening aspect of the application claims, the following comparison between the patent claims and the application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the application claims.  
Patent claims 1 and 20
Application claim 1
1. The method of stimulating a tissue of a subsurface organ comprises the steps of: treating the tissue of the subsurface organ; activating an acoustic shock wave generator or tissue of the subsurface organ to impinge the tissue of the subsurface organ with pressure pulses or shock waves having a low energy density in the range of 0.00001 mJ/mm2 to 1.0 mJ/mm2; the pressure pulse being an acoustic pulse which includes several cycles of positive and negative pressure, wherein the pressure pulse has an amplitude of the positive part of such a cycle should be above 0.1 MPa and the time duration of the pressure pulse is from below a microsecond to about a second, rise times of the positive part of the first pressure cycle in the range of nano-seconds (ns) up to some milli-seconds (ms), the acoustic shock waves being very fast pressure pulses having amplitudes above 0.1 MPa and rise times of the amplitude being below 100's of ns, the duration of the shock wave is typically below 1-3 micro-seconds (µs) for the positive part of a cycle and typically above some micro-seconds for the negative part of a cycle; subjecting the tissue of the subsurface organ to convergent, divergent, planar or near planar acoustic shock waves or pressure pulses in the absence of a focal point impinging the substance stimulating a cellular response in the absence of creating cavitation bubbles evidenced by not experiencing the sensation of cellular hemorrhaging caused by the emitted waves or pulses in the tissue of the subsurface organ wherein the tissue of the subsurface organ is positioned within a path of the emitted shock waves or pressure pulses and away from any localized geometric focal volume or point of the emitted shock waves wherein the emitted shock waves or pressure pulses either have no geometric focal volume or point or have a focal volume or point ahead of the tissue of the subsurface organ or beyond the tissue of the subsurface organ thereby passing the emitted waves through the tissue of the subsurface organ while avoiding having any localized focal point within the tissue of the subsurface organ wherein the emitted pressure pulses or shock waves are convergent, divergent, planar or near planar and the pressure pulse shock wave generator or source is based on electro-hydraulic, electromagnetic, piezoceramic or ballistic wave generation having an energy density value ranging as low as 0.00001 mJ/mm2 to a high end of below 1.0 mJ/mm2.

20. The method of preventive shock wave therapy comprises the steps of: identifying a diabetic at risk patient, the patient having an at risk tissue; treating the at risk tissue; subjecting the at risk tissue to shock waves to stimulate tissue repair; activating an acoustic shock wave generator or source to emit pressure pulses or acoustic shock waves directed toward the at risk tissue to impinge the at risk tissue with pressure pulses or shock waves having a low energy density in the range of 0.00001 mJ/mm2 to 1.0 mJ/mm2; the pressure pulse being an acoustic pulse which includes several cycles of positive and negative pressure, wherein the pressure pulse has an amplitude of the positive part of such a cycle should be above 0.1 MPa and the time duration of the pressure pulse is from below a microsecond to about a second, rise times of the positive part of the first pressure cycle in the range of nano-seconds (ns) up to some milli-seconds (ms), the acoustic shock waves being very fast pressure pulses having amplitudes above 0.1 MPa and rise times of the amplitude being below 100's of ns, the duration of the shock wave is typically below 1-3 micro-seconds (µs) for the positive part of a cycle and typically above some micro-seconds for the negative part of a cycle; and subjecting the at risk tissue to convergent, divergent, planar or near planar acoustic shock waves or pressure pulses in the absence of a focal point impinging the at risk tissue stimulating a cellular response in the absence of creating cavitation bubbles evidenced by not experiencing the sensation of cellular hemorrhaging caused by the emitted waves or pulses in the at risk tissue wherein the at risk tissue is positioned within a path of the emitted shock waves or pressure pulses and away from any localized geometric focal volume or point of the emitted shock waves wherein the emitted shock waves or pressure pulses either have no geometric focal volume or point or have a focal volume or point ahead of the at risk tissue or beyond the at risk tissue thereby passing the emitted waves through the at risk tissue while avoiding having any localized focal point within the at risk tissue wherein the emitted pressure pulses or shock waves are convergent, divergent, planar or near planar and the pressure pulse shock wave generator or source is based on electro-hydraulic, electromagnetic, piezoceramic or ballistic wave generation having an energy density value ranging as low as 0.00001 mJ/mm2 to a high end of below 1.0 mJ/mm2.



Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 1, where patent claim 1 differs slightly by reciting that the method is for stimulating “stimulating a tissue of a subsurface organ” of a patient where patent claim 1 recites “includes several cycles of positive and negative pressure, wherein the pressure pulse has an amplitude of the positive part of such a cycle should be above 0.1 MPa and the time duration of the pressure pulse is from below a microsecond to about a second, rise times of the positive part of the first pressure cycle in the range of nano-seconds (ns) up to some milli-seconds (ms), the acoustic shock waves being very fast pressure pulses having amplitudes above 0.1 MPa and rise times of the amplitude being below 100's of ns, the duration of the shock wave is typically below 1-3 micro-seconds (µs) for the positive part of a cycle and typically above some micro-seconds for the negative part of a cycle; and subjecting the at risk tissue to convergent, divergent, planar or near planar acoustic shock waves or pressure pulses in the absence of a focal point impinging the at risk tissue stimulating a cellular response in the absence of creating cavitation bubbles evidenced by not experiencing the sensation of cellular hemorrhaging caused by the emitted waves or pulses in the at risk tissue wherein the at risk tissue is positioned within a path of the emitted shock waves or pressure pulses and away from any localized geometric focal volume or point of the emitted shock waves wherein the emitted shock waves or 2 to a high end of below 1.0 mJ/mm2” (where the instant application claim requires that “a plurality of acoustic shock or acoustic waves in a pulse or wave pattern within the targeted tissue of less than 10.0 mJ/mm2 per shock wave“ and therefore patent claim 1 has an energy density that is less than 10.0 mJ/mm2 per shock wave). Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claim 1 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over patent claim 1 with respect to the broadening aspect.
With respect to the additional features recited in application claim 1, copending application claim 11 fails to recite the inclusion of the applied waves being at “the lower spine, lumbar and sacral spine, to modulate, reduce or relieve spinal stenosis, 
However, it would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the step of having the user select and treat a patient at the lower spine, lumbar and sacral spine, to modulate, reduce or relieve spinal stenosis, inflammation, injury or disease as it is considered to be a matter of design consideration for the user to choose to treat a patient at the lower spine with a method which treats the body of the user with acoustic shock waves.
Claim 20, of Warlick et al. (7,988,648 B2), claim 1, of Warlick et al. (7,594,930 B2), claims 1 and 12, of Schaden et al. (7,544,171 B2), claims 1 and 15, of Schaden et al. (7,497,834 B2), claims 1 and 9, of Schultheiss et al. (7,537,572 B2), claims 1 and 10, of Schultheiss et al. (7,601,127 B2), claim 1, of Schultheiss et al. (7,600,343 B2), claims 1 and 21, of Schultheiss et al. (7,578,796 B2), claim 1, of Schultheiss et al. (7,507,213 B2), claim 1, of Schultheiss et al. (7,497,836 B2), claims 1 and 12, of Schultheiss et al. (7,497,835 B2), claims 1 and 28, of Schultheiss et al. (7,470,240 B2), claims 1 and 19, of Schultheiss et al. (7,841,995 B2), claims 1 and 15, of Schultheiss et al. (7,883,482 B2), and claims 1 and 11, of Schultheiss et al. (7,905,845 B2), recite similar limitations, including the method of treating the body of a patient with low energy acoustic shock waves from an acoustic shock wave generator , and are provisionally rejected on the ground of nonstatutory double patenting, for the reasons as recited in the provisional 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schwarz et al. (2019/0192873 A1) is cited to show an acoustic shock wave generator for treating the lower spine of a patient.
Emery	(2015/0080926 A1 Is cited to show a method of using ultrasonic waves to treat premature ejaculation in a patient.
Lipani	(2015/0005680 A1) is cited to show a method of using acoustic shock waves to treat lower back pain in a patient.
Cioanta et al.	 (2011/0034832 A1) is cited to show a method of using acoustic shock waves to treat pelvic inflammation in a patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785